Citation Nr: 0637618	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1963 
to January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by a December 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2006 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.

A letter was sent to the veteran and his representative on 
August 30, 2006 in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in 
October 2006, enclosing a 90-day letter response form noting 
the submission of additional evidence and a waiver of review 
by the RO.

In September 2005, the veteran filed a claim for entitlement 
to service connection for bilateral knee, ankle, and testicle 
disabilities, and a right thigh disability.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to his 
entry into active military service.

2.  The veteran's preexisting bilateral pes planus did not 
permanently increase in severity during, or as a result of, 
active military service.

3.  The competent medical evidence does not show that 
degenerative joint disease of the feet was incurred in or is 
related to service or to a service-connected disorder, or 
that it was diagnosed within one year of the veteran's 
separation from service.


CONCLUSION OF LAW

Bilateral pes planus with degenerative joint disease was not 
incurred in or aggravated by active military service, is not 
proximately due to or the result of a service-connected 
disorder, and degenerative joint disease may not be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
June 2004 letter that VA would obtain all service personnel 
and service medical records, VA medical records, and any 
other employment or medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send employment and medical 
treatment records from his employer and private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  The veteran was advised 
what evidence VA had requested and notified in an original 
and a supplemental statement of the case what evidence had 
been received.  Both the veteran's service department medical 
records and VA outpatient treatment records have been 
associated with the claims file.  Available private medical 
records were obtained and also were associated with the 
claims file.  VA also requested and received evidence from 
the Social Security Administration.  

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In an aggravation claim such as 
this, an examination is necessary when the competent medical 
evidence establishes a current disability or symptoms that 
are the same as the pre-existing disability and indicates 
there was an increase in disability during service.  38 
C.F.R. § 3.159(c)(4); 38 U.S.C.A. § 1153.  Here, the evidence 
of record does not suggest or indicate an increase in pes 
planus during active service.  First, the veteran has 
asserted that he had feet pain during service and that 
recently his pes planus has worsened, but has not asserted 
that his pes planus actually worsened during service.  In 
addition, although the veteran has stated that his military 
service worsened his pes planus disability, the veteran is 
not competent to testify to such a medical opinion.  Layno v. 
Brown, 6 Vet. App. 465, 471 (1994) (holding that a veteran's 
testimony is competent to describe symptoms but incompetent 
to prove that he had or was diagnosed with asthma).  Second, 
the medical evidence of record does not suggest an increase 
in the severity of pes planus.  Specifically, the veteran's 
pes planus was noted moderate on entrance examination, 
moderate during service, and asymptomatic on service 
discharge.  Moreover, there was no medical evidence of 
treatment for pes planus until 2003, almost 40 years after 
discharge.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against aggravation of a pre-existing condition).  

The Joint Remand notes that under VA's duty to assist, a 
current disability, an inservice event, and lay evidence that 
indicates a current disability may be associated with 
military service, triggers VA's duty to provide the veteran 
an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-84 (2006) (holding that lay evidence that indicates that 
the current disability may be associated with service is a 
low threshold); Duenas v. Principi, 18 Vet. App. 512, 518 
(2004) (holding that VA's duty to provide a VA examination is 
triggered when the record shows competent evidence of 
persistent or recurrent symptoms of disability and indicates 
that those symptoms may be associated with active military 
service); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (holding that where there is a current disability and 
lay evidence of symptoms that are capable of lay observation 
during and after service, VA's duty to provide an examination 
is triggered by such evidence that indicates that the 
disability may be associated with service).  The Board notes 
that these cases address direct service connection, and not 
aggravation of a preexisting disorder.  In addition, those 
cases deal with lay observation of continuity of symptoms.  
In this case, the evidence of record does not suggest that 
the veteran's pes planus worsened during service and VA's 
duty to provide an examination has not been triggered.  Thus, 
VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, for degenerative joint disease, service connection 
may be granted if such disease is manifested in service or to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  

Secondary service connection is granted where a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1994) (en banc) (holding that service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability). 

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to the presumption of aggravation 
in service where there was temporary worsening of symptoms, 
but the condition itself did not worsen.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

In this case, the presumption of soundness does not apply 
because the veteran's January 1963 service entrance 
examination report noted moderate pes planus.  The issue is 
thus whether pes planus was aggravated by service.  

Service medical records indicate that in February 1963, the 
veteran presented with symptomatic moderate pes planus and 
was referred to podiatry for an evaluation.  In March 1963, 
the veteran was prescribed arch supports.  The veteran's 
November 1965 service separation examination noted 
asymptomatic pes planus.

Subsequent to military service, private medical records dated 
from 2001 through 2003 reflect that the veteran reported 
various medical conditions, but did not seek treatment for 
bilateral pes planus or degenerative joint disease of the 
feet.  

VA treatment records from October 2003 noted osteoarthritis 
of the feet.  An April 2004 VA record noted constant pain in 
feet.  Upon examination, the veteran had everted flat feet.  
The impressions included plantar fasciitis.  A May 2004 VA 
record noted the veteran reported lifelong flat feet and a 40 
year history of foot pain.  Upon examination, there was flat 
arches and pronated feet, 1+ edema dorsum of both feet, and a 
slightly antalgic gait.  The impression was rule out 
degenerative joint disease both feet, flat feet, and pronated 
feet.  A June 2004 VA record noted the veteran reported 
unchanged foot pain.  The examiner noted x-ray evidence of 
degenerative joint disease of the feet.  A July 2004 VA 
record assessed degenerative joint disease of the bilateral 
feet and flat feet.  A September 2004 VA record diagnosed 
flat feet and congenital pes planus.  Another September 2004 
VA medical record indicated that the veteran reported 
bilateral foot pain and flat feet.  The examiner noted that 
the veteran felt that his flat feet were worse due to 
"military activity" and that "certainly [the disability] 
is worsened in the recent times."  The examiner noted that 
the veteran's arch supports were helpful.

In a January 2005 written statement, the veteran stated that 
"military duty aggravated [his] preexisting injury."  

An April 2005 VA medical record noted the veteran complained 
of bilateral foot pain, unrelieved by Tylenol.

A May 2005 hearing was held before the RO.  During the 
hearing, the veteran asserted that he "suffered greatly" 
during military service and continued to suffer after 
discharge.  The veteran stated that during "basic training, 
I supplied this 10-mile forced march, [and] hurt my feet.  My 
feet hurt all through the service, all through the service, 
and Germany made it worse."  The veteran stated that 

this was a constant thing with my feet in Germany 
jumping up and down on that .105 self-propelled 
Howitzer that I was on.  I endured lots of pain, 
especially in Germany, lots of pain.  I'm having 
pain now.  I've been having pains all my life, 
basically because of the United States Army, the 
military training, and the PT training and running 
a mile every day.  I went in with flat feet.  I 
tried to get treatment for flat feet, and they said 
there was nothing they could do for me, nothing.

A June 2005 VA medical record noted painful flat feet.  The 
veteran reported he'd had pain since 1963.  The pain was mild 
to severe and constant.  

The Board finds that the competent medical evidence of record 
does not support that the veteran's pes planus was aggravated 
by service.  Although the pes planus was symptomatic once 
during military service, it remained characterized as 
moderate, and a flare-up of a preexisting disability does not 
support a presumption of aggravation without medical evidence 
of an increase in the severity of the disability.  Hunt, 1 
Vet. App. at 296.  In addition, the other medical evidence of 
record does not show aggravation.  Upon discharge, the 
veteran's pes planus was noted as asymptomatic.  There was no 
medical evidence of treatment for pes planus until 2003, 
almost 40 years after service discharge.  See Maxson, 230 
F.3d at 1333 (holding that that the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against aggravation of a pre-
existing condition by military service).  Although worsening 
of a disability may be shown by continuity of treatment or 
symptoms after service, no such continuity is shown by the 
objective medical evidence of record.  38 C.F.R. § 3.303.  
Although the veteran stated that his military service 
worsened or aggravated his pes planus, the veteran is not a 
professionally trained medical practitioner and lacks the 
requisite expertise to provide such a medical opinion absent 
objective corroborating evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Moreover, degenerative joint disease was not diagnosed during 
service or within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  The post-service evidence does 
not indicate that degenerative joint disease is otherwise 
related to service.  38 C.F.R. §§ 3.303.  To the extent the 
veteran is claiming that degenerative joint disease is due to 
pes planus, pes planus is not a service-connected disorder 
and service connection for degenerative joint disease on a 
secondary basis is not warranted.  38 C.F.R. § 3.310.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral pes planus with degenerative 
joint disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


